Citation Nr: 1447160	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-42 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to herbicides in service.  

2.  Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	Attorney Eric A. Gang


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In March 2012 the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing from the RO.  A transcript of his testimony is of record.

In a September 2012 decision, the Board reopened previously-denied claim of entitlement to service connection for diabetes mellitus, type II, and denied the claim on the merits.  The Board decision also denied service connection for prostate cancer.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a March 2013 Order, the Court granted the motion, vacated the Board's September 2012 decision, and remanded the case to the Board for readjudication.  In March 2014 the Board remanded the claim for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran has been diagnosed with prostate cancer and with diabetes mellitus, type II.

2.  The Veteran did not serve in an area in which exposure to herbicide agents may be presumed and is not shown to have been exposed to herbicides in service.

3.  Diabetes mellitus, type II, and prostate cancer are not shown to be etiologically related to service, and neither was present to a compensable degree within the first year after discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2013).

2.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2013); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claim, a March 2010 letter fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file.  A VA medical examination is not required because the issue on appeal does not turn on a medical question.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  

The Veteran was afforded a hearing before the Board in March 2012 at which he was represented by a service representative.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, at the hearing the VLJ elicited testimony regarding exposure to tactical herbicides during service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  Specifically, he described the circumstances of his claimed exposure to tactical herbicides.  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the appeal based on the current record.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Thus, the Board will address the merits of the Veteran's appeal.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including diabetes mellitus, type II, and malignant tumors if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

The law provides that, if a Veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for disorders that include diabetes mellitus, type II and prostate cancer.  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e). 

The Veteran is seeking service connection for diabetes mellitus, type II and prostate cancer.  He asserts that he was exposed to herbicide agents in Okinawa while unloading aircraft from Vietnam.

The Board notes at the outset that June 2007 VA treatment records show the Veteran has been competently diagnosed with a history of prostate cancer and with diabetes mellitus, type II.  Accordingly, the first element of service connection is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

Service treatment records do not show either prostate cancer or diabetes mellitus.  The Veteran reported an April 2010 Statement in Support of Claim that he had prostate cancer surgery in 1992 and that high blood sugar diabetes was diagnosed in 1997.  As these dates are 30 years or more after the Veteran's discharge from service, the Board finds no indication that the diseases became manifest to a compensable degree within the first year after discharge from service.  Therefore, presumptive service connection for diabetes mellitus, type II under 38 C.F.R. § 3.309(a) is not available.  

The Veteran in this case asserts entitlement to presumptive service connection for diabetes mellitus, type II and for prostate cancer under 38 C.F.R. § 3.309(e) as disorders caused by exposure to herbicides.  Because he is asserting a common etiology for both claimed disorders, the Board will consider the two together.

The file contains an October 2009 letter from a VA physician stating that the Veteran's prostate cancer and diabetes mellitus, type II, are caused by his "known exposure to Agent Orange."  Similarly, a September 2011 statement from a VA clinical nurse specialist asserts that the Veteran's conditions are most likely due to exposure to Agent Orange, and an October 2011 statement by a VA physician's assistant states the Veteran's co-morbid conditions are definitely related to exposure to Agent Orange during active service.  In regard to these letters, the Board notes that a relationship between herbicide exposure and the claimed medical disorders is presumptive, and the missing element in this case is not medical nexus, but rather evidence of actual herbicide exposure.  As these opinion providers possess no competence as to the use or storage of Agent Orange during the Veteran's period of service, their opinions are afforded no probative value in the context of this appeal.  

There is a rebuttable presumption of exposure to herbicides if claimant served in the Republic of Vietnam during the period January 9, 1962 to May 7, 1975.  See 38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307.  VA has also established the use of tactical herbicides on the demilitarized zone (DMZ) of Korea and on the perimeters of air bases in Thailand during specific periods, but the Veteran does not assert service in the Republic of Vietnam, Republic of Korea, or Thailand, so those presumptions do not apply.  The Veteran's service record shows he served on Okinawa from February 1961 to June 1962 as a member of the 5th Transportation Battalion (Movement Control), 9th Logistics Command.

The Veteran asserts he was exposed to herbicides while he was performing duties on Okinawa, which required him to assist in loading shipments en route from the United States to Vietnam and other parts of Southeast Asia.  In April 2010, the Veteran wrote that the barrels sometimes leaked their contents onto his clothes and hands.  He wrote in June 2010 that the barrels were black with orange markings, he heard the contents referred to as 2,4,5-T or 2,4,5-D, and photographing was forbidden because the contents were classified.  The Veteran further wrote in April 2011 that he flew to Cambodia and Laos with barrels of herbicide that he then unloaded, that Agent Orange was used as a local defoliant on Okinawa, and that he was exposed to it during field exercises.

The Veteran testified before the Board in March 2012 that he recalls offloading black barrels marked with a reddish-orange stripe.  He indicated the barrels were marked with percentages of 2,4-D and 2,4,5-T; that some of the barrels leaked, and the contents would get on the Veteran's hands and clothes.  He indicated, he typically was not provided protective clothing or gloves.  He also commented that usually, local civilian personnel assisted with unloading, but when these barrels were unloaded the local civilians were not allowed to participate because the contents were classified.  He said on one occasion he flew to Hawaii with a planeload of herbicides and then returned from Hawaii via Cambodia, where the herbicides were offloaded.

In January 2010 the RO submitted a request to the Veterans Benefit Administration (VBA) Compensation and Pension (C&P) Services Agent Orange office in Washington, D.C. for confirmation as to whether herbicides were stored in Okinawa.  The VBA C&P Service responded by a letter in February 2010 stating that two Department of Defense documents had been reviewed in regard to the question of whether Agent Orange was stored in Okinawa as alleged by the Veteran.  The first document was a list of 71 sites within the United States at which herbicide/Agent Orange testing or use was acknowledged, but the list does not include Okinawa.  The second document, dated December 2006, was titled The History of the U.S. Department of Defense Programs for the Testing, Evaluation and Storage of Tactical Herbicides.  It refers to 31 sites but does not list any site in Okinawa.  The reports do not include the use of small-scale non-tactical herbicides for routine base management activities such as range management, brush clearing, and weed control.  It was noted that commercial herbicides are used on every United States military installation in the world and do not fall under the statutes and regulations governing presumptive service connection for herbicide exposure.  

In support of his claim the Veteran has submitted numerous documents asserting use of tactical herbicides outside the Republic of Vietnam.  Some of those documents assert use of herbicides during periods or in areas outside the Veteran's active service, including alleged use of herbicides in Thailand or the Philippines, or use or storage of herbicides on Okinawa after the Veteran's discharge from service. As such, these documents are not relevant to resolution of the appeal before the Board.

The Veteran cites a January 1998 decision by the Board in which a claimant was granted service connection for prostate cancer based on exposure to herbicides in Okinawa in the early 1960s.  This decision by the Board was also cited in a news article in The Japan Times submitted by the Veteran as constituting evidence that the Board had generally conceded the presence of herbicides on Okinawa.  However, each decision by the Board is necessarily based on review of the evidence of record in a particular claims file and accordingly has no precedential value toward adjudication of appeals by other claimants such as the present Veteran who may appear to be similarly placed.  See 38 C.F.R. § 20.1303 (2013).  Further, the present appeal can be distinguished from the earlier case before the Board because the present file on review contains evidence against the  presence of herbicides on Okinawa, in the form of the VBA letter cited above, that was not cited in the 1998 decision and was presumably not available to the Board at that time.  

The Veteran provided supporting "buddy statements" in connection with his appeal.  However, they appear to be more in the nature of Internet posts, making any relationship with the Veteran unclear.  Nevertheless, a January 2008 statement from GC states he was stationed on Okinawa in 1960 and was one of several members of his unit to develop prostate cancer after service.  This does not describe the presence of tactical herbicides on Okinawa, and is not accorded probative value.  

A January 2008 statement from KA states he unloaded damaged barrels and crates in Okinawa for shipment to Vietnam and developed unexplained tumors.  He does not describe when this occurred, so it too is accorded little weight.  In this regard, it is observed he describe himself as 57 years old when he posted his comments in 2008.  Thus, he was born in approximately 1951, which would have made him only approximately 11 years old in 1962.  Therefore, he is not in a position to described events on Okinawa during the Veteran's service.

The Veteran submitted an obituary for Major General John J. Hayes, who was noted for being the Chemical Corps officer who removed chemical weapons from Okinawa to Johnston Atoll in an operation called Operation Red Hat, January-September 1971.  Although the Veteran contends this demonstrates that Agent Orange was stored in Okinawa, the time period is not identified, and the Board notes that the chemical agent identified in the story was sarin gas, a nerve agent, not a tactical herbicide such as Agent Orange.  The Board concludes that the obituary submitted by the Veteran and any other references to Operation Red Hat do not show herbicide storage in or movement through Okinawa.

The Veteran submitted an article titled "Agent Orange and The New York Times 1961-1979" that was presented in a conference in Hanoi in March 2006.  The article generally laments the tactical use of herbicides by the United States but is silent in regard to any storage or transportation of herbicides through Okinawa.

In addition, the Veteran has provided numerous documents purporting to show that herbicides (Agent Purple and Agent Pink) were transported to Okinawa on the Navy-contracted ship SS Sooner State and the USNS Schuyler Otis Bland.  

The ship's log of the Otis Bland shows that the ship touched in Naha, Okinawa, in January 1962.  On that voyage, the ship sailed directly from San Francisco to Vietnam, after which it touched at Subic Bay (Philippines) and Taiwan before proceeding to Okinawa, and from Okinawa to Inchon (Korea).  The Veteran contends that herbicides were unloaded from the Otis Bland in Saigon on January 19, 1962, but given that the ship had sailed directly to Vietnam from San Francisco, the voyage does not support a conclusion that the Otis Bland carried herbicides to Okinawa.  The Veteran also contends that while the ship was berthed at Okinawa on February 2, 1962, a case of "liquid poison" was spilled resulting in strict security, but the deck log for that day records only a generator fire and some routine drills.

The deck log of the Otis Bland also shows that in April 1962 the ship sailed from Naval Ammunition Depot (NAD) Concord, California to Pearl Harbor, from there to Guam, and from Guam to Okinawa.  Because the cargo included explosives, an Army security detachment was taken aboard.  From Okinawa the ship went to Korea, and from there to the Philippines and return to San Francisco.  There is nothing to support a conclusion that the Otis Bland was carrying herbicides to Okinawa on that voyage.  In sum, the deck logs above do not support a conclusion that the USNS Schuyler Otis Bland carried herbicides to Okinawa while the Veteran was assigned there.
    
The Veteran has submitted an article titled "Operation Ranch Hand: Herbicides in Southeast Asia," published by Air University Review, July-August 1983, that asserts tactical herbicides were used during the period 1962 through 1971, mostly in South Vietnam but also in Laos.  The Veteran has also submitted excerpts from an official Air Force history by the same author titled "Operation Ranch Hand: the Air Force and Herbicides in Southeast Asia 1961-1971," published by the Office of Air Force History, United States Air Force, in 1982.  Neither article addresses whether tactical herbicides were shipped through Okinawa.  The Board notes that the latter article states that Agent Purple and Agent Pink were loaded onto the USNS Otis Bland for shipment in December 1961, but as noted above the deck log definitively shows the ship did not pass through Okinawa en route to Vietnam during that voyage.

The Veteran submitted a report titled "Blue Water Navy Vietnam Veterans and Agent Orange Exposure," published by the Institute of Medicine of the National Academies, that describes tactical herbicides used in Southeast Asia and also discusses the degree to which members of the Navy and Coast Guard may have been exposed.  Nothing in the report deals with the shipment of herbicides from the manufacturer to Southeast Asia or otherwise addresses the presence of tactical herbicides on Okinawa.

The Veteran submitted a declassified memorandum to the Chairman of the Joint Chiefs of Staff dated in November 1961 stating that the Army had established a depot on Okinawa for pre-stocking essential non-air-transportable supplies for use in Vietnam, but recommending that pre-stocking agreements be reached with the governments of Thailand and Vietnam.  Nothing in the document alludes to herbicides.

The Veteran has submitted a declassified memo to the Assistant Secretary of Defense for International Security Affairs dated in December 1961 recommending that chemicals for Operation Ranch Hand be shipped and delivered to the United States Operations Mission as "agricultural material" if deemed necessary by the State Department or the U.S.  Military Assistance Advisory Group.  If such cover was not deemed necessary, normal military assistance program procedures would apply.  Nothing in the memo alludes to shipments via Okinawa.

The Veteran has submitted a September 1966 document titled "Report of Staff Visit: Philippines, Taiwan and Okinawa" produced by the Pacific Air Forces (PACAF) Director of Operations and Maintenance, Civil Engineering, which states in relevant part that during a PACAF conference in Subic Bay, herbicide literature was handed out and pest control spraying was discussed.  The Board notes that base civil engineer staffs were responsible for using non-tactical herbicides for local base weed control; such herbicides were commercial non-tactical products and have no obvious relationship to tactical herbicides such as Agent Orange.  Furthermore, although the report states that some unspecified herbicides were discussed in a conference at Subic Bay, the agenda also shows discussion of routine base management issues such as rodent and insect control, leading the Board to conclude that any herbicides discussed were non-tactical and related to base maintenance.  In any case, nothing in the report alludes to tactical herbicides such as Agent Orange being used at, stored at or transported through Okinawa while the Veteran served there.

In November 2011 the Veteran submitted an undated article by Jon Mitchell titled "Agent Orange on Okinawa - Consolidating the Evidence," in which the author makes much of the October 1966 PACAF report cited above, asserting that "herbicides" are synonymous with "defoliants" and thus documents use of tactical herbicides on Okinawa.  However, as noted above, tactical defoliants would not have been a topic of discussion among base civil engineers, so the reliance of the article on the PACAF report is misplaced.  The article cites to numerous citizens of Okinawa and numerous American ex-service members that tactical herbicides were tested in the jungles of Okinawa for suitability for use in Vietnam, that tactical herbicides were used for perimeter defoliation in Okinawa, that tactical herbicides were stored in Okinawa, and that tactical herbicides were shipped through Okinawa.  These opinions were based on persistence of defoliation in affected areas, observation of the characteristics of the defoliant used, i.e. color and smell, and historical data regarding health effects on human and animal life in those areas.  The Board has no basis on which to judge the credibility of the persons quoted, but notes that none of the quoted persons are scientists competent to distinguish chemicals by personal observation.  Furthermore, the author admits that no studies have been undertaken to show the presence of dioxins in the soil or water on Okinawa.  The Board accordingly finds that the report does not suffice to show that tactical herbicides were used or stored on Okinawa during the period of the Veteran's service.

The Veteran also submitted a December 2011 article by Jon Mitchell, "Agent Orange on Okinawa - Buried Evidence?"  The article addresses assertions that dozens of drums of Agent Orange were buried in 1969 and that an American ship ran aground off Naha in 1969 with a load of Agent Orange that spilled into the waters.  As the article relates to incidents several years after the Veteran's service, the assertions therein are not relevant to resolution of this claim.

In July 2014 the Veteran submitted a declassified report entitled "Corona Harvest Defoliation Operations in Southeast Asia a Special Report" that is dated March 1970.  The report discusses the period of 1966 to 1967, and is therefore not relevant.  A report that the Veteran submitted on logistic support in the Vietnam Era indicates that as of January 1965 there were logistical facilities on Okinawa.  However, the report does not discus Agent Orange or other herbicide agents or indicate that they were present in Okinawa during the Veteran's service there.  Finally, an Air Force audit report from 1969 discusses the procurement and stocks of herbicides.  It does not relate to the time and location of the Veteran's service and is therefore of no probative value.

In July 2014, the Joint Services Records Research Center (JSRRC) indicated that it was unable to locate 1962 unit records submitted by the 5th Transportation Battalion.  Daily Activities Reports from 1962 submitted by the 9th Logistical Command, the higher headquarters of the 5th Transportation Battalion, document that the units were stationed in Thailand.  However, the records do not document that unit members loaded or unloaded barrels of Agent Orange of other herbicides from ships or planes in Thailand, Laos, Cambodia or Okinawa.  Therefore, it could not be verified that the Veteran was exposed to Agent Orange or other tactical herbicides from March 1962 to May 1962. 

The file contains morning reports from the 5th Transportation Battalion, 9th Logistics Command showing the Veteran departed on temporary duty (TDY) in Hawaii on March 28, 1962, and returned to his unit on May 1, 1962.  The Veteran's representative has submitted a number of documents relating to Project Agile, in which equipment and chemical agents were apparently being tested for subsequent operational use in Operation Ranch Hand, and asserts that the Veteran's reported deployment in Laos and other locations was related to Operation Agile, details of which are still classified.  

In regard to the TDY period cited above, as well as to the Veteran's other lay evidence of exposure to Agent Orange in service as articulated in his correspondence to VA and his testimony before the Board, the Board notes that a Veteran is competent to describe events during service.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has determined in this case that the Veteran's account of exposure to tactical herbicides on Okinawa, and during TDY to Cambodia and Laos, is not credible.  There simply is no competent documentation of tactical herbicides on Okinawa during the Veteran's service there, and despite the arguments of the Veteran's representative, there have apparently been no soil samples or other forensic evidence showing dioxins on that island.  

The Veteran's representative wrote in a September 2014 statement that there is no evidence of record that conclusively disproves exposure to herbicides and that the Veteran asserts that herbicides were transported through Okinawa, not that they were stored there.  However, the JSRRC found that the records do not document that unit members loaded or unloaded barrels of Agent Orange of other herbicides from ships or planes in Thailand, Laos, Cambodia or Okinawa.  Overall, the record does not show that it is at least as likely as not that the Veteran was exposed to herbicides during his active service.  

The Veteran's recollection of the markings on the cited barrels has been internally inconsistent.  In a Statement in Support of Claim in September 2007 he stated he had heard the contents of the barrels referred to as 2,4,5-T or 2,4,5-D, whereas he testified in March 2012 that he remembered the barrels being marked with percentages of 2,4-D and 2,4,5-T.  More to the point, the Board does not find it credible that the Veteran would independently remember specific markings on barrels he had loaded decades before.  

While the Veteran may arguably have been in Laos and/or Cambodia during his TDY to Hawaii, there is no presumption of service connection rising from being present in either of those two countries, nor does the record on review show that tactical herbicides were stored or transported through Hawaii.  Thus, there is no implication that going from Hawaii to Laos or Cambodia may have involved herbicides.  It is also not credible that barrels of herbicide would be flown by airplane from Okinawa to Laos/Cambodia via Hawaii, given the distances involved.  The Veteran has obvious self-interest in the outcome, which does not negate his credibility, but nonetheless weighs against the credibility of his uncorroborated assertions.  Buchanan, supra.      

The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  For the reasons cited above, the Board finds the Veteran's uncorroborated account of exposure to herbicides in Okinawa, Laos and Cambodia are inadequate to support a grant of service connection.

While the file contains medical opinions stating the Veteran's claimed disorder are due to exposure to tactical herbicides in service, no other etiological relationship to service has been advanced.  Given that actual exposure to tactical herbicides is not shown, it follows that the criteria for service connection are not met and that the claim must be denied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Because the evidence preponderates against the claims of service connection for diabetes mellitus, type II, and prostate cancer, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for diabetes mellitus, type II, claimed as due to exposure to herbicides in service, is denied.

Service connection for prostate cancer, claimed as due to exposure to herbicides in service, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


